Notice of Pre-AA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawing:
Drawing objections included in Office Action mailed on 10/07/2020, are withdrawn per applicant’s amendment filed on 01/06/2021.
Claim Objection:
Claim objection included in Office Action mailed on 10/07/2020, is withdrawn per applicant’s amendment filed on 01/06/2021.
35 USC $ 112
35 USC § 112 rejections regarding Claims 1, 3, 6,  8 and 13 included in Office Action mailed on 10/07/2020, are withdrawn per applicant’s amendment to the claims filed on 01/06/2021.
35 USC § 102
35 USC § 102 rejections regarding Claims 1-5 and 7-14  included in Office Action mailed on 10/07/2020 are withdrawn per applicant’s amendment to the claims filed on 01/06/2021.
35 USC § 103
35 USC § 103 rejections regarding Claims 6 and 13  included in Office Action mailed on 10/07/2020 are withdrawn per applicant’s amendment filed on 01/06/2021.
New Claim Addition:
New dependent claims 15 and 16 added on applicant’s amendment filed on 01/06/2021 are accepted and considered.
Allowable Subject Matter
Claims 1-5, 7-12, 14-16 are allowed.

The invention of independent claims 1 recites “ the manipulation main body being [[and]] formed along a longitudinal axis of the sheath, and the manipulation main body having a rack in which a plurality of teeth are arranged along the longitudinal axis; a slider configured to advance and retract in a longitudinal axis direction relative to the manipulation main body, the slider being configured to cause the treatment portion to protrude from and retract into the sheath; a first locking mechanism configured to lock the slider relative to the manipulation main body…the second locking mechanism being configured to advance and retract in the longitudinal axis direction relative to the manipulation main body, the second locking mechanism being further configured to restrict …a fixing mechanism provided in the second locking mechanism, the fixing mechanism having a claw configured to engage with the plurality of teeth of the rack 12 …a restricting portion having an abutting surface formed to protrude radially outward from the manipulation main body from a concave portion of the rack, the restricting portion being provided at the manipulation main body, the restricting portion being configured to restrict…”
HIRAOKA et al. (US8197396B2) teaches an endoscopic treatment tool comprising: a sheath inserted into a treatment tool insertion channel of an endoscope a treatment portion which is inserted into the sheath and is capable of protruding from and retracting into a distal end of the sheath a manipulation main body fixed to a proximal end of the sheath and formed along a longitudinal axis of the sheath a slider advancing and retracting in a longitudinal axis direction with respect to the manipulation main body to and the manipulation main body having a rack in which a plurality of teeth are arranged along the longitudinal axis; a slider configured to advance and retract in a longitudinal axis direction relative to the manipulation main body, the slider being configured to cause the treatment portion to protrude from and retract into the sheath; a first locking mechanism configured to lock the slider relative to the manipulation main body…the second locking mechanism being configured to advance and retract in the longitudinal axis direction relative to the manipulation main body, the second locking mechanism being further configured to restrict …a fixing mechanism provided in the second locking mechanism, the fixing mechanism having a claw configured to engage with the plurality of teeth of the rack 12…a restricting portion having an abutting surface formed to protrude radially outward from the manipulation main body from a concave portion of the rack, the restricting portion being provided at the manipulation main body, the restricting portion being configured to restrict fixing of the fixing of the fixing mechanism relative to the manipulation main body.” of claim 1.
The invention of independent claims 8 recites  “…manipulation main body being formed along a longitudinal axis of the sheath, the manipulation main body having a rack in which a plurality of teeth are arranged along the longitudinal axis [[and]]; a slider configured to advance and retract relative  to the manipulation main body, the slider being configured to cause the treatment portion to protrude from and retract into the sheath by advancing and retracting; a first locking mechanism onfigured to lock the slider relative to the manipulation main body at a position …the second locking mechanism being configured to advance and retract  in the longitudinal axis direction relative  to the being further configured to restrict advance of the slider by being locked to the manipulation main body a fixing mechanism provided in the second locking mechanism, the fixing mechanism having a claw configured to engage with the plurality of teeth of the rack  to fix a position of the second locking mechanism relative  to the manipulation main body; and a restricting portion having an abutting surface formed to protrude radially outward from the manipulation main body from a concave portion of the rack, the restricting portion being provided at the manipulation main body, the restricting portion being configured to restrict  fixing of the fixing mechanism relative to the manipulation main body.
HIRAOKA et al. (US8197396B2) teaches a handle configured to be manipulated by an operator in an endoscopic treatment tool, the endoscopic treatment tool including  a sheath inserted into a treatment tool insertion channel of an endoscope, and a treatment portion configured to protrude  from and retract into a distal end of the sheath, the handle comprising: a manipulation main body fixed to a proximal end of the sheath, the manipulation main body being formed along a longitudinal axis of the sheath, however fails to disclose, “the manipulation main body having a rack in which a plurality of teeth are arranged along the longitudinal axis [[and]]; a slider configured to advance and retract relative  to the manipulation main body, the slider being configured to cause the treatment portion to protrude from and retract into the sheath by advancing and retracting; a first locking mechanism configured to lock the slider relative to the manipulation main body at a position …, the second locking mechanism being configured to advance and retract  in the longitudinal axis direction relative  to the manipulation main body, the second locking mechanism being further configured to restrict … the fixing mechanism having a claw configured to engage with the plurality of teeth of the rack  to fix a position of the second locking mechanism … and a restricting portion having an abutting surface formed to protrude radially outward from the manipulation main body from a concave portion of the rack, the restricting portion being provided at the manipulation main body, the restricting portion being configured to restrict  fixing of the fixing mechanism relative to the manipulation main body” of claim 8.
Further, no other prior art was found that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TADIOS E MOLLA/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795